PER CURIAM.
The plaintiff in error was convicted in the county court of Canadian county of a violation of the prohibition law in two cases. May 25, 1910, he was sentenced to serve a term of six months in the county jail and to pay a fine of five hundred dollars in one, and to serve a term of thirty days in the county ail, and to pay a fine of fifty dollars in the other. To reverse these judgments appeals were taken. The only question presented in each case by the briefs was decided adversely to plaintiff in error's contention in another one of his cases, (G. C. Brown v. State, infra), decided at this term. On the authority of that case the judgments appealed from are hereby affirmed. \